                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                   MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/             ORDER (I) GRANTING BOSCH’S
                                   9
                                                                                           MOTION FOR SUMMARY
                                  10    This Order Relates To:                             JUDGMENT AND (II) DENYING
                                        MDL Dkt. Nos. 6919, 6953                           BOSCH’S MOTION TO EXCLUDE
                                  11

                                  12    Napleton, No. 3:16-cv-02086-CRB
Northern District of California




                                        _____________________________________/
 United States District Court




                                  13

                                  14          Volkswagen dealerships, in a proposed class action, allege that Robert Bosch GmbH and
                                  15   Robert Bosch LLC were knowing participants in Volkswagen’s “clean diesel” emissions fraud.
                                  16   The dealerships assert that they were harmed by the fraud and they seek to recover damages.
                                  17          The Bosch defendants have moved for summary judgment. They contend that judgment in
                                  18   their favor is warranted because the named plaintiff dealerships, after more than two years of
                                  19   discovery, have not identified any recoverable damages from the emissions fraud. In this Order,
                                  20   each category of damages claimed by the dealerships is reviewed. As will be seen, each category
                                  21   is either factually or legally unsupported. Summary judgment for the Bosch defendants is thus
                                  22   warranted.
                                  23                                       I. THE RICO CLAIMS
                                  24   A.     Potential damages from the stop-sale orders
                                  25          After Volkswagen admitted to regulators, in the fall of 2015, that it had been cheating on
                                  26   emissions tests for seven years, the company ordered its dealerships to stop selling new and
                                  27   certified pre-owned versions of the affected cars—the Volkswagen diesel-powered TDIs—at least
                                  28   temporarily. The named plaintiffs (referred to here as “the dealers” or “the dealerships”) at one
                                   1   time alleged that they were harmed by those stop-sale orders, because the orders “rendered

                                   2   millions of dollars of inventory worthless” and forced them to incur “costs to store and maintain

                                   3   unsalable vehicles.” (Pls.’ Opp’n to Mot. to Dismiss, MDL Dkt. No. 2983 at 23.) Unrebutted

                                   4   evidence submitted by the Bosch defendants now shows that the dealers did not sustain any losses

                                   5   directly from the stop-sale orders.

                                   6             Volkswagen provided the dealers with support payments that were intended to—and did—

                                   7   cover the costs of servicing, storing, and financing the TDIs that the dealers had in inventory when

                                   8   the stop-sale orders were issued. (See MDL Dkt. No. 6954-56, Sheets Report ¶ 27(a)–(b).) And

                                   9   after the EPA approved modifications for the cars and the stop-sale orders were lifted,

                                  10   Volkswagen paid the dealers for the work required to modify the cars and to prepare them for sale.

                                  11   (See id. ¶ 86.) The dealers ultimately sold all of the TDIs they had in inventory, and they realized

                                  12   profits on almost all of those sales. In fact, on average their profit margins on those sales
Northern District of California
 United States District Court




                                  13   exceeded their margins on TDI sales prior to the stop-sale orders. (See id. ¶¶ 27(c), 46.) Only one

                                  14   of the dealers incurred a loss on the sale of certain TDIs that it had in inventory at the time of the

                                  15   stop-sale orders. But those losses were more than covered by Volkswagen’s support payments.

                                  16   (See id. ¶ 27(g).)

                                  17             The dealers have not meaningfully1 challenged or rebutted this evidence. It follows that a

                                  18   reasonable fact finder could not find that the dealers suffered losses directly from the stop-sale

                                  19   orders.

                                  20   B.        Potential damages from discontinuation of the TDI line

                                  21             Volkswagen stopped manufacturing TDIs after its emissions fraud was uncovered.

                                  22   Evidence offered by the dealers supports that if the company had not been caught, it planned to

                                  23   continue manufacturing TDIs, perhaps until 2027. The dealers insist that if Volkswagen had

                                  24   continued making the cars, the dealers would have continued to sell and profit from them. They

                                  25

                                  26
                                       1
                                         The only challenge to the Bosch defendants’ evidence, if it can be construed that way, is the
                                       dealers’ expert’s assertion that the Bosch defendants’ calculations do not take into account that the
                                  27   dealers faced “uncertain prospects” after Volkswagen issued its stop-sale orders. (Stockton
                                       Report, MDL Dkt. No. 6840-9 at 5.) The dealers have made no attempt to calculate any damages
                                  28   they sustained from this uncertainty. Nor have they cited to any authority supporting that damages
                                       from commercial uncertainty are recoverable under RICO.
                                                                                        2
                                   1   also identify ancillary revenue streams that may have resulted from future TDI sales, including

                                   2   revenues from servicing new TDIs and from reacquiring TDIs through trade-ins and selling them

                                   3   as used TDIs. Detailed calculations of the dealers’ predicted profits from all of these sources are

                                   4   included in one of the reports of their expert. (See Stockton Report, MDL Dkt. No. 6406-6 at 29–

                                   5   41, 56–68, 83–95.)

                                   6          For their lost profits from yet-to-be-manufactured TDIs to be recoverable under RICO, the

                                   7   dealers must establish that these losses resulted from an injury to their “business or property” that

                                   8   was “by reason of” a pattern of racketeering activity. 18 U.S.C. § 1964(c). See generally Diaz v.

                                   9   Gates, 420 F.3d 897 (9th Cir. 2005) (en banc).

                                  10          The dealers do not suggest that they had a “property” interest in the sale of TDIs that they

                                  11   did not own or possess at the time of the stop-sale orders. For good reason: Volkswagen’s

                                  12   franchise agreements gave Volkswagen, not its dealers, discretion to choose the types of cars to
Northern District of California
 United States District Court




                                  13   manufacture and to make available for sale. (See MDL Dkt. No. 6954-43 at 21, 28, 42.) The

                                  14   dealers instead assert that they were injured in their “business” when Volkswagen stopped

                                  15   manufacturing TDIs.

                                  16          Assuming that the dealers’ lost profits from yet-to-be-manufactured TDIs can be

                                  17   characterized as an injury to their “business,” as that term is used in the RICO statute, these profits

                                  18   were not lost “by reason of” a pattern of racketeering activity. The TDIs did not comply with

                                  19   emissions standards, and it was racketeering activity (or at least conduct that is alleged to have

                                  20   amounted to racketeering activity) that made the TDIs available for sale in spite of their

                                  21   noncompliance. Specifically, Volkswagen (allegedly with Bosch’s assistance) installed defeat

                                  22   devices in the cars, which allowed the cars to circumvent the EPA’s and the California Air

                                  23   Resources Board’s emissions tests, from 2009 to 2015. The dealers benefited from selling the

                                  24   TDIs during those years, and thus unknowingly benefited from the scheme. What the dealers

                                  25   implicitly claim now is that they had a right to continue benefiting from racketeering activity—

                                  26   that is, to keep selling noncompliant TDIs until 2027. They have not cited to any authority that

                                  27   supports this contention. Their losses from the TDI line’s discontinuation were not “by reason” of

                                  28   the emissions fraud; they were by reason of the fraud’s discovery. The needed causal connection
                                                                                          3
                                   1   between the challenged conduct and the claimed injuries is therefore lacking.

                                   2          The Second Circuit reached a similar conclusion in affirming dismissal of a RICO claim in

                                   3   In re American Express Co. Shareholder Litigation, 39 F.3d 395 (2d Cir. 1994). In that derivative

                                   4   action, American Express shareholders alleged that the company’s officers and directors had

                                   5   conspired with foreign operatives to defame a rival by falsely linking him to organized crime.

                                   6   When the conspiracy came to light, the shareholders asserted that American Express lost profits,

                                   7   suffered harm to its reputation, and was forced to incur significant legal costs. See id. at 396–98.

                                   8   The Second Circuit held that American Express could not recover for these damages under RICO.

                                   9   The court explained that the conspiracy “was not what injured American Express;” it was “the

                                  10   exposure of [the conspiracy] that caused the [company’s] harm.” Id. at 400. As the requisite

                                  11   chain of causation was not established, the RICO claim could not proceed.

                                  12          Here, too, it was not the predicate acts of racketeering activity—Volkswagen’s (and
Northern District of California
 United States District Court




                                  13   perhaps Bosch’s) misrepresentations to the EPA and to CARB and their falsifications of emissions

                                  14   tests—that prevented the dealers from selling TDIs until 2027; it was the discovery of those acts.

                                  15   Indeed, until those acts were discovered, the dealers benefited from them, profiting from the sale

                                  16   of noncompliant cars. The dealers’ losses from the cessation of the TDI line “arose as a result of

                                  17   the scandal, not the scheme itself.” Meng v. Schwartz, 116 F. Supp. 2d 92, 97 (D.D.C. 2000)

                                  18   (dismissing RICO claim when the predicate acts of bribery were undertaken to benefit the

                                  19   plaintiffs and the plaintiffs’ injuries arose only after the bribery was discovered), aff’d, 48 F.

                                  20   App’x 1 (D.C. Cir. 2002).

                                  21          The dealers make an alternative causation argument. They maintain that their losses were

                                  22   caused by the defendants’ racketeering activity because if the defendants had not installed defeat

                                  23   devices in the TDIs, then they would have manufactured legal TDIs, and the dealers would have

                                  24   sold those cars until 2027. In other words, the dealers assert that but for the emissions fraud, they

                                  25   would have profited from selling the TDIs for the entire expected life cycle of the line, instead of

                                  26   only from 2009 to 2015.

                                  27          No evidence has been offered by the dealers to support this claim, and the evidence in the

                                  28   record is contrary to it. After admitting to using defeat devices in the TDIs, Volkswagen
                                                                                          4
                                   1   confessed that years earlier it had determined that it “could not design a diesel engine that would

                                   2   both meet the stricter U.S. NOx emissions standards . . . and attract sufficient customer demand in

                                   3   the U.S. market.” (MDL Dkt. No. 5862, Ex. A, Rule 11 Plea Agreement, Statement of Facts ¶ 33,

                                   4   United States v. Volkswagen AG, No. 16-CR-20394 (E.D. Mich. Mar. 10, 2017).) The EPA

                                   5   effectively confirmed Volkswagen’s admission, concluding after the fraud that there were “no

                                   6   practical engineering solutions” that could bring the cars into compliance with governing

                                   7   emissions standards “without [a] negative impact to vehicle functions and unacceptable delay.”

                                   8   (Partial Consent Decree, MDL Dkt. No. 2103-1 at 5.) The TDIs that were promised, in other

                                   9   words, were illusory.2

                                  10          The dealers’ suggestion that Volkswagen could have manufactured legal TDIs that would

                                  11   have attracted a similar level of consumer demand as the illegal TDIs is unsupported and

                                  12   speculative. More is needed to support their claim. See Canyon Cty. v. Syngenta Seeds, Inc., 519
Northern District of California
 United States District Court




                                  13   F.3d 969, 983 (9th Cir. 2008) (affirming dismissal of a RICO claim that would have required the

                                  14   court “to construct the alternative scenario” of what would have occurred had the defendants

                                  15   operated legally).

                                  16          The dealers’ lost profits from yet-to-be-manufactured TDIs did not result from an injury to

                                  17   their “business or property” that was “by reason of” a pattern of racketeering activity. 18 U.S.C.

                                  18   § 1964(c). The dealers accordingly cannot recover these lost profits under RICO.

                                  19   C.     Potential damages from the buyback

                                  20          Following Volkswagen’s class settlements with the owners and lessors of its TDIs, the

                                  21   company bought back more than 385,000 in-use TDIs. (See Claims Supervisor’s 2.0-Liter Report,

                                  22   November 26, 2018, MDL Dkt. No. 5585 at 11; Claims Supervisor’s 3.0-Liter Report, June 13,

                                  23   2019, MDL Dkt. No. 6384 at 12.) The dealers insist that the buyback reduced their profits. If not

                                  24   for the buyback, they contend that they would have profited from servicing the returned cars and

                                  25

                                  26   2
                                         After the fraud was revealed, Volkswagen did develop modifications for the TDIs that reduced
                                  27   the cars’ emissions. But with few exceptions, the modifications did not bring the cars into
                                       compliance with their originally certified emissions standards. (See EPA’s Motions for Entry of
                                  28   Partial Consent Decrees, MDL Dkt. Nos. 1973 at 19; 3083 at 16–18.) The modifications, then, do
                                       not support that Volkswagen could have manufactured an entire line of legal TDIs.
                                                                                         5
                                   1   from selling replacement parts for the returned cars.

                                   2          Like the dealers’ lost profits from the TDI line’s discontinuation, their buyback-related

                                   3   losses were not caused by the challenged racketeering activity. Until the emissions fraud came to

                                   4   light, the dealers benefited from servicing noncompliant TDIs. They did not lose that revenue

                                   5   stream until the fraud was revealed and Volkswagen was forced to buy back many of the cars. As

                                   6   it was the emissions fraud’s discovery, not the fraud itself, that caused the dealers’ buyback-

                                   7   related losses, the chain of causation between the challenged conduct and the dealers’ damages is

                                   8   again lacking. As a result, this category of damages is also not recoverable against the Bosch

                                   9   defendants under RICO.3

                                  10   D.     Potential damages from harm to goodwill

                                  11          In a prior Order, the Court held that the dealers could not recover under RICO for a decline

                                  12   in goodwill following the emissions fraud. The Court explained that damage to goodwill is an
Northern District of California
 United States District Court




                                  13   intangible injury and that RICO requires “more than ‘mere injury to a valuable intangible property

                                  14   interest.’” In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., No.

                                  15   MDL 2672 CRB (JSC), 2017 WL 4890594, at *6 (N.D. Cal. Oct. 30, 2017) (quoting Oscar v.

                                  16   Univ. Students Co-op Ass’n, 965 F.2d 783, 785 (9th Cir. 1992), abrogated on other grounds by

                                  17   Diaz, 420 F.3d 897).

                                  18          The dealers have asked the Court to reconsider this holding, but they have not identified

                                  19   any controlling authority that supports their request. They rely on Harmoni International Spice,

                                  20   Inc. v. Hume, 914 F.3d 648, 653 (9th Cir. 2019), but the panel there expressly declined to resolve

                                  21   whether harm to business reputation is recoverable under RICO, leaving the issue “for the district

                                  22   court to take up on remand.” On remand, the plaintiffs abandoned their reputation-based theory of

                                  23   injury, so the district court never considered the issue that was reserved. See Harmoni Int’l Spice,

                                  24   Inc. v. Wenxuan Bai, No. 2:16-cv-00614-AB (ASx), 2019 WL 4194306, at *8 (C.D. Cal. July 2,

                                  25

                                  26   3
                                         The Bosch defendants have moved to exclude as unreliable the dealers’ expert’s estimates of the
                                  27   dealers’ lost profits from yet-to-be-manufactured TDIs and from the TDI buyback. (See MDL
                                       Dkt. No. 6919.) The Court will not consider the merits of the motion to exclude, because even if
                                  28   the expert’s estimates are reliable, they are estimates of damages that are not recoverable under
                                       RICO. For this reason, the motion to exclude is DENIED without prejudice.
                                                                                          6
                                   1   2019).

                                   2            The dealers also rely on Xcentric Ventures, LLC v. Borodkin, 798 F.3d 1201, 1203 (9th

                                   3   Cir. 2015), but the relevant holding there was that damages from the loss of “specific business

                                   4   opportunities and contracts” are recoverable under RICO. A loss of goodwill is not the same as a

                                   5   loss of specific business opportunities and contracts. Goodwill, which is the probability that old

                                   6   customers will return and that the business “will continue in the future as in the past,” is

                                   7   intangible. Rise Basketball Skill Dev., LLC v. K Mart Corp., No. 16-CV-04895-WHO, 2017 WL

                                   8   2775030, at *5 (N.D. Cal. June 27, 2017) (citation omitted); see also Rent-A-Center, Inc. v.

                                   9   Canyon Television and Appliance Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991) (recognizing that

                                  10   “intangible injuries, such as damage to . . . goodwill, qualify as irreparable harm”). Specific

                                  11   business opportunities and contracts are not.

                                  12            Finally, the dealers rely on Diaz, 420 F.3d at 898, where the Ninth Circuit held that “false
Northern District of California
 United States District Court




                                  13   imprisonment that caused the victim to lose employment and employment opportunities [was] an

                                  14   injury to ‘business or property’ within the meaning of RICO.” This Court considered Diaz in its

                                  15   prior Order and did not find the decision inconsistent with its conclusion that harm to goodwill is

                                  16   not recoverable under RICO.

                                  17            The Court reaffirms that the dealers cannot recover under RICO for losses resulting from a

                                  18   decline in goodwill. The Court also notes that the dealers have not offered any evidence

                                  19   supporting such losses.

                                  20            No damages that are recoverable under RICO have been identified. As a result, the

                                  21   dealers’ RICO claims cannot proceed.

                                  22                                     II. THE STATE LAW CLAIMS

                                  23            In addition to their RICO claims, the dealers also bring state law civil-conspiracy claims

                                  24   against the Bosch defendants. (See TAC ¶¶ 444–50 (Bertolet VW’s civil conspiracy claim under

                                  25   Pennsylvania law); id. ¶¶ 451–57 (Brandon VW’s civil conspiracy claim under Florida law); id.

                                  26   ¶¶ 458–64 (Bozzani VW’s civil conspiracy claim under California law).) The damages that the

                                  27   dealers seek to recover under these state laws are materially the same as the damages they seek to

                                  28   recover under RICO. As with their RICO claims, the dealers have not submitted proof that these
                                                                                          7
                                   1   damages are recoverable.

                                   2          •   Potential damages from the stop-sale orders: The Bosch defendants’ unrebutted

                                   3              evidence again supports that the dealers did not sustain any damages directly from the

                                   4              stop-sale orders.

                                   5          •   Potential damages from discontinuation of the TDI line: As with RICO, each of the

                                   6              relevant civil conspiracy laws requires proof that the damages claimed were caused by

                                   7              the conspiracy. See Chicago Title Ins. Co. v. Great W. Fin. Corp., 444 P.2d 481, 488

                                   8              (Cal. 1968); Charles v. Fla. Foreclosure Placement Ctr., LLC, 988 So. 2d 1157, 1159–

                                   9              60 (Fla. Dist. Ct. App. 2008); Viguers v. Philip Morris USA, Inc., 837 A.2d 534, 540

                                  10              (Pa. Super. Ct. 2003), aff’d, 881 A.2d 1262 (Pa. 2005). As explained above, the

                                  11              dealers have not satisfied this causation requirement, because their losses from yet-to-

                                  12              be-manufactured TDIs were not caused by the emissions fraud, but instead by the
Northern District of California
 United States District Court




                                  13              fraud’s discovery.

                                  14          •   Potential damages from the buyback: Causation is also lacking for this category of

                                  15              damages. To the extent that the dealers lost servicing and replacement-parts revenues

                                  16              as a result of the buyback, those losses were caused by the emissions fraud’s discovery,

                                  17              not by the fraud itself.

                                  18          •   Potential damages from harm to goodwill: The dealers have not citied to any authority

                                  19              supporting that harm to goodwill is recoverable under the relevant civil conspiracy

                                  20              laws. Also, there is no evidence in the record of damages sustained by the dealers due

                                  21              to a decline in goodwill.

                                  22                                                 * * *

                                  23          The dealers have not submitted proof of any damages that are recoverable under their

                                  24   causes of action against the Bosch defendants. The Court accordingly GRANTS the Bosch

                                  25   defendants’ motion for summary judgment.

                                  26          IT IS SO ORDERED.

                                  27   Dated: December 6, 2019                                     _____________________________
                                                                                                   CHARLES R. BREYER
                                  28                                                               United States District Judge
                                                                                        8
